         Case 1:13-cv-07041-RA-KNF Document 108 Filed 05/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
LISA ANN REINHOLT,                                          :
                                                            :
                                        Plaintiff,          :
          -against-                                         :               ORDER
                                                            :           13-CV-7041 (RA) (KNF)
NF MAINTENANCE, ALAN BRAND,                                 :
DONNA DECICCO, NARCO FREEDOM                                :
                                                            :
                                        Defendants.         :
------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         It is hereby ordered that a telephone conference shall be held in the above-captioned action on

June 11, 2020, at 11:30 a..m. The parties are directed to call (888) 557-8511 and, thereafter, enter access

code: 4862532. The parties must confer, via telephone, prior to June 11, 2020, to be prepared to discuss,

during the conference: 1) the pretrial activities that need to be completed to be ready for the trial of the

action; 2) whether any dispositive motion is likely to be made and a schedule for doing so; and 3) whether

the parties are interested in meeting with a mediator or attending a settlement conference convened by the

Court to resolve their dispute without the need for a trial.

         In light of the current global health crisis, parties proceeding pro se are encouraged to submit all

filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also are encouraged to

consent to receive all court documents electronically. A consent to electronic service form is available

on the Court’s website. Pro se parties who are unable to use email may submit documents by regular

mail or in person at the drop box located at the U.S. Courthouses in Manhattan (500 Pearl Street) and

White Plains (300 Quarropas Street). For more information, including instructions on this new email

service for pro se parties, please visit the court’s website at nysd.uscourts.gov.

The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                                       SO ORDERED:
       May 29, 2020
